—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 8, 1991, convicting him of arson in the second degree, assault in the second degree (two counts), and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Further, the defendant’s claim that the trial court improperly marshalled the evidence in the prosecution’s favor is meritless. The court is not required to explain all the contentions of both parties or outline all inconsistencies in the evidence (see, People v Saunders, 64 NY2d 665), and is only required to provide, in its discretion, a sufficient statement of *586facts to explain, as far as is practicable, the application of the law to the facts (see, CPL 300.10 [2]). We find, no improvident exercise of that discretion.
We have considered the defendant’s remaining contentions and find that they do not require reversal. Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.